DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 27th, 2019 have been entered and accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4 – 6, 11 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunsmore (GB 2330109).
Regarding claim 1, Dunsmore teaches a molding unit for the production of sanitary wares (Fig. 1), comprising at least one support frame (ref. #10, #20, #30), with a first portion (ref. #50) and a second portion (ref. #110), associated with said frame (Fig. 1B), bearing respectively at least one first molding component (ref. #70) and one second molding component (ref. #115, ref. #120) selectively connectable to each other, so as to define at least one molding cavity (ref. #119) adapted to receive the casting of at least one pressurized fluid mixture which, once solidified, forms at least one sanitary ware (Pg. 8, line 31 – Pg. 9, line 35). Dunsmore also teaches the first portion (ref. #50) and second portion (ref.  #110) being connected to said frame (ref. #10, #20, #30) according to a hanging configuration (Fig. 4) and being able to be selectively and mutually approached in a closed configuration, so as to bring into mutual contact said molds to define said at least one molding cavity (ref. #119; Pg. 8, line 31), and mutually movable away from each other in an open configuration to allow the removal of the sanitary ware once formed within said cavity (Page 12, lines 1 – 5), wherein at least said first portion (ref. #50) comprises clamping means (ref. #86, #87) selectively movable from an inactive position, corresponding to said open configuration, to an operating position, corresponding to said closed configuration (Pg. 13, lines 6 – 10), in which they act on at least one abutment zone (ref. #147, #148) of said second portion (ref. #50) and corresponding to at least one junction surface between said first molding component (ref. #70) and said second molding component (ref. #115, ref. #120) in said closed configuration (Fig. 5A, Fig. 5B).
Regarding claim 4, Dunsmore teaches the claim disclosed in claim 1, as described above. Furthermore, Dunsmore teaches a clamping means comprising at least one housing (ref. #50) provided in said first portion (Fig. 1A) and at least one pressing member (ref. #40) which 
Regarding claim 5, Dunsmore teaches the claim disclosed in claim 4, as described above. Furthermore, Dunsmore teaches housing (ref. 50) is defined by said pressing member (ref. #40) and by a portion of the perimeter surface of said first molding component (ref. #70) coupled with said first portion (Fig. 3, Fig. 1A).
Regarding claim 6, Dunsmore teaches the claim disclosed in claim 4, as described above. Furthermore, Dunsmore teaches the abutment zone comprises one peripheral portion of said second molding component (ref. #115, ref. #120) coupled with said second portion (ref. #110) (Fig. 4).
Regarding claim 11, Dunsmore teaches the claim disclosed in claim 4, as described above. Furthermore, Dunsmore teaches the second portion (ref. #110) comprising at least one rigid platform (ref. #129) having one first face to which said second molding component (ref. #115, ref. #120) is connected, and a second face opposite to said first face comprising the abutment zone (Fig. 4).
Regarding claim 24, Dunsmore teaches a line for the molding of sanitary wares, comprising a support frame (ref. #10, #20, #30) provided with at least one horizontal structure (ref. #25), a plurality of molding units connected to the horizontal structure according to a hanging configuration and side by side each other (Fig. 3), and pressure means (ref. #40)  provided at the ends of said horizontal structure, which act on flat elements of the molding units which are found at the ends of said plurality, so as to retain said molding units in the respective closed configurations in which they delimit the respective molding cavities (Page 2, lines 6 – 17; Page 13, lines 7 – 17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Dunsmore (GB 2330109) in view of Hafner (US 4984468).
Regarding claim 2, Dunsmore teaches the claim disclosed in claim 1, as described above. However, Dunsmore does not teach clamping means comprising an elastic means to connect the clamping means to the first or second portion. 
Yet in a similar field of endeavor, Hafner discloses an invention for forming a ceramic product by pressure casting inside a molding unit (Col. 2, lines 35 – 45). This invention includes 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Dunmore to include an elastic means to connect the clamping means to a first portion. One would be motivated to make this modification to effectively disperse the transmission of tensions in the system.
Regarding claim 3, Dunsmore in view of Hafner teaches the claim disclosed in claim 2, as described above. Additionally, Hafner teaches the elastic comprises an elastic coupling (tube: Col. 5, lines 35 – 40).

Allowable Subject Matter
Claims 7 – 10, and 12 – 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art as a whole fails to teach all the limitations of claim 7, specifically failing to teach a linear actuator comprising at least one part rigidly connected to a supporting reinforcement, configured to operate in translation a first cross member. Furthermore, in view of the prior art, these features along with the other limitations listed in claim 7 would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 8 – 10 are allowable based on dependence on claim 7.
The prior art as a whole fails to teach all the limitations of claim 12, specifically failing to teach a second portion comprising a frame with which said platform is associated through elastic connecting means. Furthermore, in view of the prior art, this feature would not have been obvious to one of ordinary skill in the art at the time of the invention. Claim 13 is allowable based on dependence on claim 12.
 The prior art as a whole fails to teach all the limitations of claim 14, specifically failing to teach the third portion, as described in the instant claim. Furthermore, in view of the prior art, these features along with the other limitations listed in claim 14 would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 15 – 20 are allowable based on dependence on claim 14.
The prior art as a whole fails to teach all the limitations of claim 21, specifically failing to teach the specifications of the second carriage element. Furthermore, in view of the prior art, these features along with the other limitations listed in claim 21 would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 22 – 23 are allowable based on dependence on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743